               Case 2:19-cv-00077-JAD-EJY Document 40 Filed 08/20/21 Page 1 of 2




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 S. Wyeth McAdam, CSBN 223876
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 268-5610
   Facsimile: (415) 744-0134
 7 E-Mail: wyeth.mcadam@ssa.gov
 8 Attorneys for Defendant

 9                                         UNITED STATES DISTRICT COURT
10                                                  DISTRICT OF NEVADA
11                                                     (Las Vegas Division)
12
      Dolly Belle, on behalf of J.S., a minor                   )
13
                                                                ) Case No.: 2:19-cv-00077-JAD-EJY
                Plaintiff,                                      )
14                                                              )       UNOPPOSED MOTION FOR
                         v.                                     )           EXTENSION OF TIME
15                                                              )              (FIRST REQUEST)
      Kilolo Kijakazi,                                          )
16    Acting Commissioner of Social Security,                   )
                                                                )
17              Defendant.1                                     )
18                                                              )
                                                                )
19

20              Defendant, the Commissioner of Social Security (the “Commissioner”), through the

21 undersigned counsel, hereby requests an extension of time to file his Cross-Motion to Affirm and

22 Response to Plaintiff’s Motion for Reversal and/or Remand in this case. In support of this request, the

23 Commissioner respectfully states as follows:

24
     1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
25 Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
     suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
26 Security Act, 42 U.S.C. § 405(g).
             Case 2:19-cv-00077-JAD-EJY Document 40 Filed 08/20/21 Page 2 of 2




 1           1.     The undersigned attorney has 16 briefs due in district court cases over the next month,

 2 as well as other workload demands.

 3           7.     Due to the volume of the overall workload within the Region IX Office, neither the

 4 undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete

 5 briefing by the current due date of August 23, 2021. Therefore, Defendant seeks an extension of 60

 6 days, until October 22, 2021, to respond to Plaintiff’s motion.

 7           8.     This request is made in good faith and is not intended to delay the proceedings in this

 8 matter.

 9           9.     Counsel for Defendant conferred with Plaintiff’s counsel, who graciously does not

10 oppose this motion.

11           WHEREFORE, Defendant requests until October 22, 2021, to respond to Plaintiff’s Motion for

12 Reversal and/or Remand.

13

14           Dated: August 20, 2021                         Respectfully submitted,

15                                                          CHRISTOPHER CHIOU
                                                            Acting United States Attorney
16
                                                            /s/ S. Wyeth McAdam
17                                                          S. Wyeth McAdam
                                                            Special Assistant United States Attorney
18

19
                                                            IT IS SO ORDERED:
20

21                                                          ELAYNA J. YOUCHAH
                                                            UNITED STATES MAGISTRATE JUDGE
22

23                                                          DATED: August 20, 2021
24
25

26                                                      2
27

 8
